Case 2:20-cv-01653-JAD-BNW Document 6-1 Filed 09/24/20 Page 1of3

EXHIBIT A
Case 2:20-cv-01653-JAD-BNW Document 6-1 Filed 09/24/20 Page 2 of 3

7/27/2020 SilverFlume Nevada's Business Portal to start/manage your business

 

 

ENTITY INFORMATION

 

 

ENTITY INFORMATION

 

Entity Name:

ALBERTSON'S LLC
Entity Number:

E0477742006-3

Entity Type:
Foreign Limited-Liability Company
Entity Status:

Active

Formation Date:

06/23/2006
NV Business ID:

NV20061105524
Termination Date:
Perpetual

Annual Report Due Date:

6/30/2021

Series LLC:

Domicile Name:

Jurisdiction:

Delaware

 

 

REGISTERED AGENT INFORMATION

 

Name of Individual or Legal Entity:

C T CORPORATION SYSTEM
Status:

Active

CRA Agent Entity Type:

Registered Agent Type:

 

 

https://esos.nv.gov/EntitySearch/Businessinformation

 

 
Case 2:20-cv-01653-JAD-BNW Document 6-1 Filed 09/24/20 Page 3 of 3

7/27/2020

Commercial Registered Agent

NV Business ID:
NV201 91497453

Office or Position:

Jurisdiction:

DELAWARE

Street Address:

Mailing Address:

Individual with Authority to Act:

MATTHEW TAYLOR

Fictitious Website or Domain Name:

 

701 S CARSON ST STE 200, Carson City, NV, 89701, USA

SilverFlume Nevada's Business Portal to start/manage your business

 

 

OFFICER INFORMATION

OD VIEW HISTORICAL DATA

 

 

Title Name
Managing Member

Page 1 of 1, records 1 to 1 of 1

 

ALBERTSONS COMPANIES, INC.

Address Last Updated Status
250 E PARKCENTER BLVD, BOISE, ID, 83706, USA 05/21/2019 Active
Filing History Name History Mergers/Conversions

 

 

https://esos.nv.gov/EntitySearch/Business|nformation

Retum to Search Return to Results
